IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             July 7, 2009

                                       No. 08-10776                    Charles R. Fulbruge III
                                                                               Clerk

RONALD WALKER

                                                   Plaintiff-Appellant
v.

CITY OF DALLAS, TEXAS

                                                   Defendant-Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:06-cv-1647-B


Before HIGGINBOTHAM, SMITH, and SOUTHWICK, Circuit Judges.
PATRICK E. HIGGINBOTHAM, Circuit Judge:*
       This appeal arises out of a car chase that culminated in injuries to
plaintiff-appellant Ronald Walker, an innocent bystander. The material facts
are not in dispute. On November 6, 2005, around 1:00 am, two Dallas police
officers, Rawleigh Williams and Christopher Williams observed Manuel Lozano
fail to signal a right turn in his 1996 Dodge Intrepid. The officers attempted to
pull Lozano over. Lozano sped off and entered a residential area. The officers
pursued and, after a high-speed four-mile chase, Lozano’s car struck a curb and

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                              No. 08-10776

veered out of control. Lozano’s car struck Walker, a pedestrian standing on the
sidewalk.          Walker was knocked unconscious, broke both legs, and suffered
multiple abrasions and bruises to his face, scalp, arm, side, and legs. Lozano,
when later apprehended and arrested, was found to be highly intoxicated.
       On September 8, 2006, Walker brought suit against Dallas under 42
U.S.C. § 1983, pursuing a theory of municipal liability. The officers were not
named as defendants.                    Walker sought compensatory damages, as well as
attorneys’ fees under 42 U.S.C. § 1988. Dallas moved for summary judgment,
which the district court granted on July 2, 2008. Walker timely appealed.
       We review rulings on summary judgment de novo,1 and we affirm only if
the record shows that there is “no genuine issue as to any material fact and that
the movant is entitled to judgment as a matter of law.” 2
       Walker has sued the municipality of Dallas, arguing that the city violated
his civil rights, entitling him to relief under § 1983. “Municipal liability under
. . . § 1983 requires proof of three elements in addition to the underlying claim
of a violation of rights: a policymaker; an official policy; and a violation of
constitutional rights whose moving force is the policy or custom.” 3 As this
standard makes clear, municipal liability under § 1983 cannot be based on
respondeat superior.4



       1
           See Richardson v. Monitronics Int’l, Inc., 434 F.3d 327, 332 (5th Cir. 2005).
       2
        F   ED .   R. CIV . P. 56(c).
       3
        Cox v. City of Dallas, Tex., 430 F.3d 734, 748 (5th Cir. 2005) (internal quotations and
footnotes omitted).
       4
         Bolton v. City of Dallas, Tex., 541 F.3d 545, 548 (5th Cir. 2008) (citing Monell v. Dep’t
of Soc. Servs., 436 U.S. 658, 692 (1978), cert. denied, 129. S. Ct. 1669 (2009)).

                                                   2
                                      No. 08-10776

       Walker argues that the district court erred in granting summary judgment
in favor of Dallas because the officers violated his Fourteenth Amendment rights
by engaging in a high-speed chase through a residential area in conscious
indifference to Walker’s substantive rights. In essence, Walker argues that
because Lozano’s infraction – the failure to signal a right turn – was minor while
the risk of harm from the high speed chase – the possibility of causing injury to
innocent bystanders – was great, Dallas should be held liable for the officers’
decision to pursue Lozano.
       Walker asserts no facts upon which to base municipal liability.                   He
identifies neither a policymaker nor any official policy that has caused him a
deprivation of his constitutionally protected rights. In fact, the only official
policy to which he points – the city’s police guideline expressly forbidding police
chases such as the one that resulted in Walker’s injury – directly contradicts his
argument.5 At best, he argues that the officers deprived him of a constitutional
right,6 but he has not sued the officers and the municipality cannot be held liable
on a theory of respondeat superior standing alone. Walker entirely fails to meet
the requirements for municipal liability that his court established in Cox.
       Accordingly, because Walker has failed to set forth specific facts showing
a genuine issue of material fact with respect to Dallas’s alleged § 1983 violation,
the district court properly granted summary judgment.


       5
        Below, Walker argued that Dallas had pursued a constitutionally violative process,
but he has apparently abandoned that argument on appeal; in any case, he provided no
evidence below of such a policy, but mere conclusory allegations.
       6
         As the district court noted, even this claim would require Walker to surmount the
significant hurdle of County of Sacramento v. Lewis, 523 U.S. 833 (1998), which under
strikingly similar circumstances rejected an attempt at a similar constitutional claim. We do
not indulge further discussion of Lewis as it is unnecessary to dispose of Walker’s claims.

                                             3
            No. 08-10776

AFFIRMED.




                 4